DETAILED ACTION
Priority
Both independent claims 1 and 5 now claim “wherein the shaft is rearward leaning in a (-x, +y) quadrant”.  This new language first appears in this CIP filed 3/2/16.  As such, the claims receive a priority date of 3/2/16.


Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/22.



Claim Objection
Claim 6 is objected to because of the following informalities:  for claim 6, it appears that “y=+ + y1” should simply be “y=+ y1”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 5 claim the following (emphasis added):
a body on which the clubface is configured having:
a center of mass that is defined to be the point of
intersection between an x-axis and a y-axis wherein the y-axis is
substantially parallel to the clubface;
a lie angle radian defined to be through the center of mass,
at an angle a from the x-axis and having a measurable value
greater than zero;
a lie angle axis that intersects the lie angle radian and is
offset from and parallel to the x-axis; and
a radian plane substantially parallel to the ground and within
which lies: (a) the center of mass, (b) the lie angle radian, (c) the lie
angle axis, (d) the x-axis, and (e) the y-axis; 

As such, claims 1 and 5 claim a “point” defined by a x, y, and z location (noting a point by definition is located at only a x, y, and z location; the intersection of the x and y-axis occurring at the point where z=0).  Claims 1 and 5 go on to claim that 1) that the lie angle radian and radian plane passes through the center of mass of the head.  There is nothing in the spec to support this limitation.  Restated, looking at pars. [0034] and [0038] and Fig. 3 of applicant’s spec, applicant states with regards to the lie angle radian that “that the lie angle radian 402 is similar to the x-axis, offset from the z-axis by the same distance as the radian plan (z2)”.  With regards to the “radian plane”, applicant states ‘the radian plane 304 is parallel to the x-y plane of Figure 1 and offset relative to the x-y plane of Figure 1 by some distance (“z2”)’.  As such, the spec does not disclose the lie angle radian through the center of mass, or the radian plane within which the center of mass lies, but rather discloses both of them offset from the center of mass point location (i.e. x, y, and z all equal zero) by the distance z2 (emphasis added).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-11 consistently refer to imaginary references as if they are actual structure.  For example, the “x-axis”, “y-axis”, “lie angle radian”, “lie angle axis”,  “radian plane”, “horizontal line”, etc. are all imaginary features (i.e. not features that a structure present in the final product).  As such, applicant should refer to each as “imaginary” in the claims (see applicant’s current claim 6, already and correctly referring to the “Cartesian coordinate system” as “imaginary”).
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 5 recite the limitation "the angle α" in last line, and second to last line, respectively.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Presse, IV et al. (herein “Presse”; US Pub. No. 2014/0315655 A1) in view of DeFrancesco, JR. (herein “DeFrancesco”; US Pub. No. 2015/0258390 A1).
Regarding claim 1, Presse discloses a self-balancing golf putter comprising: a club head having: a clubface configured to make contact with a golf ball; a body on which the clubface is configured having: a center of mass that is defined to be the point of intersection between an x-axis and a y-axis wherein the y-axis is substantially parallel to the clubface; a lie angle radian defined to be through the center of mass, at an angle a from the x-axis and having a measurable value greater than zero; a lie angle axis that intersects the lie angle radian and is offset from and parallel to the x-axis; and a radian plane substantially parallel to the ground and within which lies: (a) the center of mass, (b) the lie angle radian, (c) the lie angle axis, (d) the x-axis, and (e) the y-axis; and a shaft attached to the club head having: a first end on which a grip is placed, a second end and a center axis running through the length of the shaft; wherein the second end is attached to the body of the club head such that the center axis intersects the lie angle radian forming a balance point, and the center axis and the lie angle axis both lie in a lie angle plane; and further wherein the lie angle plane and the radian plane form a lie angle that is approximately equal to the angle α (Figs. 1-4 and pars. [0017]-[0032]). It is noted that Presse does not specifically disclose wherein the shaft is rearward leaning in a (-x, +y) quadrant.  However, DeFrancesco discloses a putter wherein the shaft is rearward leaning in a (-x, +y) quadrant (Fig. 4; noting inherent in an imaginary x, y, z, coordinate system).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Presse to use a rearward leaning shaft as taught by DeFrancesco because doing so would be applying a known technique (using a rearward leaning shaft) to a known product (a self-balancing putter club with a shaft) to obtain predictable results (using a rearward leaning shaft on a self-balancing putter club, the rearward leaning providing loft to the club head face at impact – see DeFrancesco: par. [0045]).
Regarding claim 2, the combined Presse and DeFrancesco disclose that the shaft includes the axis of the shaft through the central portion of the shaft (Presse: par. [0027]).
Regarding claim 3, the combined Presse and DeFrancesco disclose that the balance point includes an intersection of: a lie angle radian; and a lie angle axis (Presse: par. [0027]).
Regarding claim 4, the combined Presse and DeFrancesco disclose that the lie angle axis
includes a horizontal line approximately perpendicular to the clubface (Presse: Fig. 1, item 104a).
Regarding claim 5, Presse discloses a self-balancing golf putter comprising: a club head having: a clubface configured to make contact with a golf ball; and a body on which the clubface is configured having: a center of mass that is defined to be the point of intersection between an x-axis and a y-axis wherein the y-axis is substantially parallel to the clubface; a lie angle radian defined to be through the center of mass, at an angle a from the x-axis and having a measurable distance greater than zero; a lie angle axis that intersects the lie angle radian and is offset from and parallel to the x-axis; and a radian plane substantially parallel to the ground and within which lies: (a) the center of mass, (b) the lie angle radian, (c) the lie angle axis, (d) the x-axis, and (e) the y-axis; and a shaft attached to the club head having a center axis, wherein the center axis converges with a balance point formed at an intersection of an end point of the lie angle radian and the lie angle axis wherein the lie angle plane and the radian plane form a lie angle that is approximately equal to the angle α (Figs. 1-4 and pars. [0017]-[0032]). It is noted that Presse does not specifically disclose wherein the shaft is rearward leaning in a (-x, +y) quadrant.  However, DeFrancesco discloses a putter wherein the shaft is rearward leaning in a (-x, +y) quadrant (Fig. 4 noting inherent in an imaginary x, y, z, coordinate system).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Presse to use a rearward leaning shaft as taught by DeFrancesco because doing so would be applying a known technique (using a rearward leaning shaft) to a known product (a self-balancing putter club with a shaft) to obtain predictable results (using a rearward leaning shaft on a self-balancing putter club, the rearward leaning providing loft to the club head face at impact – see DeFrancesco: par. [0045]).
Regarding claim 6, the combined Presse and DeFrancesco disclose that the balance point is at a position (x=+x1, y=++y1, z=z1) in an imaginary Cartesian coordinate system defined around the club head, wherein the imaginary Cartesian coordinate system includes: an origin at the center of gravity of the club head; an x-axis defined as a horizontal line through the origin between the toe of the club head and the heel of the club head: wherein the clubface has a negative x location; a y-axis defined as a horizontal line through the origin parallel to the clubface; and wherein the heel of the club head has a negative y location for a right-handed player; a z-axis defined as a vertical line through the origin; wherein the top of the shaft has a positive z location; wherein the position z: is the vertical distance between the origin and the attachment surface of the club head (Presse: pars. [0019]- [0025]).
Regarding claim 7, the combined Presse and DeFrancesco disclose that the imaginary Cartesian coordinate system includes: a lie angle plane defined by: the center axis of the shaft and a line parallel to the x-axis, wherein the line parallel to the x-axis is offset from the x-axis a distance z2 along the z-axis; and a radian plane parallel to the x-y plane offset a distance z1 from the x-y plane; wherein the lie angle axis includes the intersection of the lie angle plane and the radian plane (Presse: pars. [0021]-[0022]).
Regarding claim 8 and the claimed y1 value, see Presse: par. [0023]
Regarding claim 9 and the claimed x1 value, see Presse: par. [0026]
Regarding claim 10, the combined Presse and DeFrancesco disclose that the distance z1 is between 0.4 inches and 0.6 inches (Presse: par. [0021]).
Regarding claim 11, the combined Presse and DeFrancesco disclose that the distance z1 is approximately 0.5 inches (Presse: par. [0021]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,233,280 B2 in view of DeFrancesco, JR. (herein “DeFrancesco”; US Pub. No. 2015/0258390 A1). Claims 1-15 of the ‘280 patent make obvious the basic structure (and inherent imaginary coordinate system, axes, and planes) of independent claims 1 and 5.  In addition, DeFrancesco makes obvious that that shaft may be in a rearward configuration based on desired loft at impact (Fig. 4 and par. [0045]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
8/1/22/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711